DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.

Claims Status
Claims 35, 38, 42 and 45 (Currently Amended)
Claims 1, 10, 20-29, 31-34 and 40 (Previously Presented)
Claims 2-9, 11-19, 30, 36-37, 39, 41, 43-44 and 46-48 (Original)

Response to Arguments
The applicant's amendment and argument filed on 07/21/2021, have been fully considered. The amendments of claims 35 and 42 have necessitated the new ground(s) of rejection presented in this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 35  is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099), in view of Shiflett (U.S. 2007/0019708) and further in view of Reynolds (U.S. 3773965).
Regarding claim 35, Watanabe (U.S. 5909099) teaches an apparatus comprising: one or more electrically conductive cables (41, Fig. 4; col. 10, lines 9; two core wires 41); a thermally conductive sheath (col. 10, lines 12-13) sealingly enclosing at least part of the one or more electrically conductive cables (41, Fig. 4), wherein there is a sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19) between an interior surface of the sheath (col. 10, lines 9-14) and the exterior surface (43, Fig. 4; col. 10, lines 14-17) of the one or more electrically conductive cables (41, Fig. 4); and a thermally conductive and electrically insulating gas (col. 12, lines 50-53; col. 4, lines 17-22) occupying the sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19).
Watanabe does not explicitly teach (a thermally conductive and electrically insulating gas) selected from a group consisting of argon, nitrogen, oxygen, and propylene.

Watanabe does not explicitly teach wherein the sealed volume comprises the exterior surface of the one or more electrically conductive cables and the interior surface of the thermally conductive sheath that is spaced apart from and surrounds the exterior surface.
Reynolds teaches in Fig. 1, the sealed volume (6+5+4+3+2+1) comprises the exterior surface (4) of the one or more electrically conductive cables (cable 3 cooled by 5, abstract, last 4 lines) and the interior surface (6) of the thermally conductive sheath (7) that is spaced apart from (by 5) and surrounds the exterior surface (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealed volume comprises the exterior surface of the one or more electrically conductive cables and the interior surface of the thermally conductive sheath that is spaced apart from and surrounds the exterior surface of Reynold’s into Watanabe’s, in view of Shiflett’s, in order to increase electrically conductive cable rating for a given conductor cross section (abstract, last 4 lines; Reynolds).
Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099), Shiflett (U.S. 2007/0019708) and Reynolds (U.S. 3773965), as applied above in claim 35, in view of Woo (U.S. 2015/0217654).
Regarding claim 36, Watanabe teaches the apparatus of claim 35, in view of Shiflett and further in view of Reynolds. Watanabe does not explicitly teaches (wherein the one or more electrically conductive cables include) a first cable to carry current in a first direction and a second cable to carry current in a second direction that is opposite the first direction.
Woo teaches the first cable ([0002] [0004]) is adapted to carry direct current ([0050]) in a first direction ([0004], direction of current flow of charging conductor) and the second cable ([0002] [0004]) is adapted to carry direct current ([0050]) in a second direction ([0004], direction of current flow of ground cable), the second direction being opposite the first direction ([0004], ground cable and charging conductor; [0050], e.g., DC pair of cable conductor 1208 and ground conductor 1210, each carries direct current in opposite direction because of the forward and return/ground lines for a closed circuit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first cable to carry current in a first direction and a second cable to carry current in a second direction that is opposite the first direction of Woo’s into Watanabe’s, in view of Shiflett’s and further in view of Reynold’s, in order to provide a specific type of charging power and a closed circuit.
Regarding claim 37, Watanabe teaches the apparatus of claim 36, in view of Shiflett, further in view of Reynolds and further in view of Woo, further comprising an electrically insulating membrane (col. 4, lines 17-18, 20-21) positioned between the first cable and the second cable (41 with insulation, Fig. 4; col. 10, lines 9; two core wires 41) and spanning (by structure of 42, Fig. 4; col. 10, lines 9-14, 18-19) the length and inner diameter of the sheath (col. 10, lines 9-14, 18-19).
Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (U.S. 5909099), Shiflett (U.S. 2007/0019708) and Reynolds (U.S. 3773965), as applied above in claim 35, in view of Schneider (U.S. 3739073).
Regarding claim 38, Watanabe teaches the apparatus of claim 35, in view of Shiflett and further in view of Reynolds. Wanatabe does not explicitly teach wherein the sealed volume includes one or more end caps between the exterior surface of the one more electrically conductive cables and the interior surface of the thermally conductive sheath through which the one or more electrically conductive cables pass.
Schneider teaches the sealed volume (enclosed by 20, Fig. 2; metallic shell) includes one or more end caps (21, Fig. 2) between the exterior surface of the one more electrically conductive cables (exterior surface of conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors) and the interior surface of the thermally conductive sheath (interior surface of 20, Fig. 2) through which the one or more electrically conductive cables (conductors 22-24, Fig. 2) pass. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealed volume includes one or more end caps between the exterior surface of the one more electrically conductive cables and the interior surface of the thermally conductive sheath through which the one or more electrically conductive cables pass of Schneider’s into Watanabe’s, in view of Shiflett’s and further in view of Reynold’s, in order to provide cables terminator and/or to protect charging power cables.
Regarding claim 39, Watanabe teaches the apparatus of claim 38, in view of Shiflett, further in view of Reynolds and further in view of Schneider, further comprising a liner 
Regarding claim 40, Watanabe teaches the apparatus of claim 38, in view of Shiflett, further in view of Reynolds and further in view of Schneider, further comprising electrically insulating seals (45, Fig. 2; col. 3, line 50; Schneider) that separate the one or more electrically conductive cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors; Schneider) from the end caps (21, Fig. 2; Schneider).
Regarding claim 41, Watanabe teaches the apparatus of claim 35, in view of Shiflett, further in view of Reynolds. Wanatabe does not explicitly teach wherein the sheath (43, Fig. 4) is made of a metal or (a thermally conductive) non-metal.
	Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) is made of a metal or a thermally conductive non-metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the sheath is made of a metal of Schneider’s into Watanabe’s, in view of Shiflett’s and further in view of Reynold’s, in order provide cables terminator and/or to protect charging power cables.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), in view of  Wanatabe (U.S. 5909099), further in view of Shiflett (U.S. 2007/0019708) and further in view of Reynolds (U.S. 3773965).
Regarding claim 42, Epstein teaches in Fig. 1,  a vehicle (20) comprising: a drivetrain (inherent characteristic of an electric vehicle 20, abstract, line 1 so that 20 can be driven [0032], line 6) including one or more electric motors (inherent characteristic of an electric vehicle 20, abstract, line 1) coupled to at least one of the vehicle’s wheels (wheels of 20); a battery (30) mounted in the vehicle (20) and electrically coupled to the one or more electric motors (inherent characteristic of an electric vehicle 20, abstract, line 1); a cooled charging cable (92 with coolant via 94+96; [0042], lines 17-18) mounted in the vehicle (20) and electrically coupled between the battery (30) and a charging port (50) on the vehicle exterior, the charging cable (92) comprising: one or more electrically conductive cables (92 [0042], lines 17-18).
Epstein does not explicitly teach a gas (cooled charging cable); a thermally conductive sheath sealingly enclosing at least part of the one or more electrically conductive cables, wherein a sealed volume is between an interior surface of the sheath and the exterior surface of the one or more electrically conductive cables; and a thermally conductive and electrically insulating gas occupying the sealed volume.
Wanatabe teaches a gas-cooled charging cable (col. 12, lines 50-53; col. 4, lines 17-22), one or more electrically conductive cables (41, Fig. 4; col. 10, lines 9; two core wires 41); a thermally conductive sheath (col. 10, lines 12-13) sealingly enclosing at least part of the one or more electrically conductive cables (41, Fig. 4), wherein a sealed volume (42, Fig. 4; col. 10, lines 9-14, 18-19) is between an interior surface of the sheath (col. 10, lines 9-14) and the exterior surface (43, Fig. 4; col. 10, lines 14-17) of the one or more electrically conductive cables (41, Fig. 4); and a thermally conductive and 
The combination does not explicitly teach (a thermally conductive and electrically insulating gas) selected from a group consisting of argon, nitrogen, oxygen, and propylene.
Shiflett teaches a refrigerant selected from a group consisting of argon, nitrogen, oxygen ([0033], lines 1-6; [0064], lines 5-9), and propylene ([0070], lines 1-5; [0069], lines 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate argon, nitrogen, oxygen, and propylene of Shiflett’s into Epstein’s, in view of Watanabe’s, in order to provide more refrigerant for thermal energy transfer.
The combination of Epstein, Watanabe and Shiflett does not explicitly teach wherein the sealed volume comprises the exterior surface of the one or more electrically conductive cables and the interior surface of the thermally conductive sheath that is spaced apart from and surrounds the exterior surface.
the sealed volume (6+5+4+3+2+1) comprises the exterior surface (4) of the one or more electrically conductive cables (cable 3 cooled by 5, abstract, last 4 lines) and the interior surface (6) of the thermally conductive sheath (7) that is spaced apart from (by 5) and surrounds the exterior surface (4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealed volume comprises the exterior surface of the one or more electrically conductive cables and the interior surface of the thermally conductive sheath that is spaced apart from and surrounds the exterior surface of Reynold’s into Epstein’s, in view of Watanabe’s and further in view of Shiflett’s, in order to increase electrically conductive cable rating for a given conductor cross section (abstract, last 4 lines; Reynolds).
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), Wanatabe (U.S. 5909099), Shiflett (U.S. 2007/0019708) and Reynolds (U.S. 3773965), as applied above in claim 42, in view of Woo (U.S. 2015/0217654).
Regarding claim 43, Epstein teaches the vehicle of claim 42, in view of Wanatabe, further in view of Shiflett and further in view of Reynolds. The combination does not explicitly teach wherein the one or more electrically conductive charging cables include a first charging cable to carry current in a first direction and a second charging cable to carry current in a second direction that is opposite the first direction.
Woo teaches the first cable ([0002] [0004]) is adapted to carry direct current ([0050]) in a first direction ([0004], direction of current flow of charging conductor) and 
Regarding claim 44, Epstein teaches the vehicle of claim 43, in view of Wanatabe further in view of Shiflett, further in view of Reynolds and further in view of Woo, further comprising an electrically insulating membrane (col. 4, lines 17-18, 20-21) positioned between the first cable and the second cable (41 with insulation, Fig. 4; col. 10, lines 9; two core wires 41) and spanning (by structure of 42, Fig. 4; col. 10, lines 9-14, 18-19) the length and inner diameter of the sheath (col. 10, lines 9-14, 18-19).
Claims 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (U.S. 2015/0054460), Wanatabe (U.S. 5909099), Shiflett (U.S. 2007/0019708) and Reynolds (U.S. 3773965), as applied above in claim 42, in view of Schneider (U.S. 3739073).
Regarding claim 45, Epstein teaches the vehicle of claim 42, in view of Wanatabe, further in view of Shiflett and further in view of Reynolds. The combination does not wherein the sealed volume includes one or more end caps between the exterior surface of the one more electrically conductive cables and the interior surface of the thermally conductive sheath through which the one or more electrically conductive cables pass.
Schneider teaches the sealed volume (enclosed by 20, Fig. 2; metallic shell) includes one or more end caps (21, Fig. 2) between the exterior surface of the one more electrically conductive cables (exterior surface of conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors) and the interior surface of the thermally conductive sheath (interior surface of 20, Fig. 2) through which the one or more electrically conductive cables (conductors 22-24, Fig. 2) pass. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sealed volume includes one or more end caps between the exterior surface of the one more electrically conductive cables and the interior surface of the thermally conductive sheath through which the one or more electrically conductive cables pass of Schneider’s into Epstein’s, in view of Watanabe’s, further in view of Shiflett’s and further in view of Reynold’s, in order to provide cables terminator and/or to protect charging power cables.
Regarding claim 46, Epstein teaches the vehicle of claim 45, in view of Wanatabe further in view of Shiflett, further in view of Reynolds and further in view of Schneider, further comprising a liner (liner between the sheath and area around the two conductor 41, Fig. 4) positioned along the interior surface of the sheath (col. 10, lines 12-13).
Regarding claim 47, Epstein teaches the vehicle of claim 46, in view of Wanatabe, further in view of Shiflett, further in view of Reynolds and further in view of Schneider, further comprising electrically insulating seals (45, Fig. 2; col. 3, line 50; Schneider) that separate the one or more charging cables (conductors 22-24, Fig. 2; each with insulated jacket; insulating jacket 25 enclosing all conductors; Schneider) from the end caps (21, Fig. 2; Schneider).
Regarding claim 48, Epstein teaches the vehicle of claim 42, in view of Wanatabe, further in view of Shiflett and further in view of Reynolds. Epstein does not explicitly teach wherein the sheath (43, Fig. 4) is made of a metal or (a thermally conductive) non-metal.
Schneider teaches wherein the sheath (20, Fig. 2; metallic shell) is made of a metal or a thermally conductive non-metal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sheath is made of a metal of Schneider’s into Epstein’s, in view of Watanabe’s, further in view of Shiflett’s and further in view of Reynold’s, in order to provide cables terminator and/or to protect charging power cables.

Allowable Subject Matter
Claims 1-34 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each cable, each set including at least two cooling tubes, wherein each of the at least two cooling tubes includes: an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact  a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet, wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each of the at least two cooling tubes from the inlet through the forward part and the reverse part to the outlet.”, in combination with all other elements recited in claim 1.
Claims 2-9 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each cable, each set including at least two cooling tubes, wherein each of the at least two cooling tubes includes: an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet, wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each of the at least two cooling tubes from the inlet through the forward part and reverse parts to the outlet.”, in combination with all other elements recited in claim 10.
Claims 11-19 are also allowed as they further limit allowed claim 10.
Regarding claim 20, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each of the first and second cables, each set including at least two cooling tubes, wherein each of the at least two cooling lubes includes: an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet, wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow through each cooling tube from the inlet through the forward and reverse parts to the outlet; and a sheath surrounding the first and second cables and their corresponding sets of cooling tubes.”, in combination with all other elements recited in claim 20.
Claims 21-26 are also allowed as they further limit allowed claim 20.
Regarding claim 27, prior arts do not suggest or teach, among other claimed allowable features, “a set of cooling tubes corresponding to each of the first and second cables, each set including at least two cooling tubes, each of the at least two cooling tubes including: an inlet and an outlet, both positioned at the first end of the cable, a forward part in thermal contact with the cable, the forward part beginning at the inlet and extending from the first end to the second end, and a reverse part in thermal contact with the cable, the reverse part extending from the second end to the first end and ending at the outlet, wherein the forward part and the reverse part together form a continuous fluid path between the inlet and the outlet, so that a working fluid can flow  a sheath surrounding the first and second cables and their corresponding sets of cooling tubes.”, in combination with all other elements recited in claim 27.
Claims 28-34 are also allowed as they further limit allowed claim 27.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2253984, U.S. 2014/0247018, U.S. 5647450, U.S. 2017/0338006, U.S. 2016/0144737 and U.S. 2011/0269008.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUNG V BUI/Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        August 19, 2021